DETAILED ACTION
	This is the first office action regarding application number 16/251,039, filed on Jan 17, 2019. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-20 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Aug 29, 2019 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Objections
Claim(s) 1 and 9 is/are objected to because of the following informalities:  
Claim 1, line 2, “the sample” should be “the test sample” to continue the naming convention.
Claim 1, line 3, “a sample having a high abundance of proteins” could be rewritten to describe a standard, control or reference sample to further distinguish it from “the test sample”. For example, “a reference sample, the reference sample having a high abundance of proteins”. Regardless of what is chosen, this naming convention should be extended to Claim 3. 
Claim 9, line 3, “the sample” should be “the test sample” to continue the naming convention.
Claim 9, line 4, “a sample having a high abundance of proteins” could be rewritten to describe a standard, control or reference sample to further distinguish it from “the test sample”. For example, “a reference sample, the reference sample having a high abundance of proteins”. Regardless of what is chosen, this naming convention should be extended to Claim 11. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hunter (US 2007/0054345).

Regarding Claim 1, Hunter teaches a method of analyzing a test peptide in a test sample (see Hunter: Abstract), the method comprising: 
mixing labeled test peptides from the test sample (see Hunter: “labeling the one or more proteins of interest in the one or more samples with a chemical moiety to produce one or more labeled samples”, [0011]; “sample preparation and signature peptide standard sample preparation label proteins, peptides, or both, with a chemical moiety”, [0048]), the sample having a low abundance of proteins (Hunter describes measuring changes in protein expression and protein modifications in samples such as single cells [0003]; [0021]; [0081]), with labeled carrier peptides from a sample (see Hunter: “labeling one or more standard samples with a chemical moiety”, [0011]; “sample preparation and signature peptide standard sample preparation label proteins, peptides, or both, with a chemical moiety”, [0048]) having a high abundance of proteins (see Hunter: “standard samples… can act as an internal standard to form a mixture”, [0016]; “a control sample can comprise, for example, a normal sample, a pooled reference standard from all or some of the samples to be analyzed, or combinations thereof”, [0018]; “pooled reference sample can be provided from a number of patient samples sharing a common feature… pooled reference sample is substantially similar in its components to the sample of interests”, [0078]) to form a mixture (see Hunter: “combining, to produce a combined sample, at least a portion of the one or more labeled standard samples with at least a portion of one or more labeled samples”, [0011]; “control sample is mixed into every sample to be analyzed at a substantially fixed ratio… facilitates observation of both up-regulated and down-regulated peptides, proteins or both”, [0018]), wherein the labeled test peptides and the labeled carrier peptides have different labels (see Hunter: “the labeled samples being labeled with a different chemical moiety than the one or more labeled standard samples combined therewith”, [0011]; “step of labeling comprises differentially labeling one or more proteins in two or more samples, where different chemical moieties are used to label proteins in different samples”, [0057]); 
and performing liquid chromatography and tandem mass spectroscopy (LC-MS/MS) on the mixture (see Hunter: “a portion of the eluent from the chromatographic column is then directed to a mass spectrometry system… mass analyzer system comprises a first mass separator, and ion fragmentor and a second mass separator”, [0069]; the examiner notes that Hunter describes MS/MS in [0069]) to obtain an analysis of the labeled test peptides (see Hunter: “determining the absolute concentration of a protein of interest in one or more of the labeled samples based at least on a comparison of the measured signature peptide-diagnostic daughter ion transition signal for the protein of interest to the measured signature peptide-diagnostic daughter ion transition signal for a labeled standard sample”, [0011]; “absolute concentration of a protein of interest in a sample is then determined”, [0070]).

Regarding Claim 6, Hunter teaches all the limitations as applied to Claim 1 and further teaches wherein the analysis comprises obtaining a relative quantification of labeled test peptides (see Claim 1). 


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yang et al (US 7,521,246).

	Regarding Claim 17, Yang teaches a method of lysing a cell sample for protein extraction (see Yang: Abstract), comprising: freezing the cell sample to about -80 degrees Celsius; and heating the cell sample after freezing to about 90 degrees Celsius to obtain a lysate for protein extraction (see Yang: Yang teaches that the method comprises cycles of heating to at least 90 ºC and cooling below -30 ºC; Column 4, line 28-34; “rapid cooling at a temperature as low as possible is preferred. If the temperature is not 90 ºC or higher, it is difficult to obtain the desired cell lysis result”, Column 4, line 37-40). The examiner notes that the claimed range of “cooling to about -80 ºC… heating… to about 90 ºC” overlaps entirely with the range described in Yang (cooling below -30 ºC and heating to at least 90 ºC, respectively), such that they are substantially identical and the range is therefore deemed to be described in its entirety (i.e. anticipated) in the reference.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 102/35 U.S.C 103 as being anticipated or, alternatively, unpatentable over Hunter (US 2007/0054345).

	Regarding Claim 2, Hunter teaches all the limitations as applied to Claim 1 and further teaches wherein the test sample having a low abundance of proteins is from a single cell (Hunter describes measuring changes in protein expression and protein modifications in samples such as single cells [0003]; [0021]; [0081]). 

If Hunter is deemed incapable of explicitly stating the test sample being a single cell (i.e. for a 102), then an alternative rejection applies as follows.
	Hunter further teaches measurement of protein expression (see Claim 1). Hunter further teaches that protein expression can have an effect on the activity, for example, of intracellular substrate degradation processes, biosynthetic pathways, the cell cycle, or the function of a single cell in a whole organism (see Hunter: [0003]). Hunter further teaches test samples can be compared against pooled reference sample, where the pooled samples can be provided from a number of samples sharing a common feature and are substantially similar in its components to the sample of interests (see Hunter: [0078]).
	Hunter does not explicitly teach measuring a single cell as a test sample. 
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have measured the proteins and/or peptides in a single cell because Hunter describes the importance of measuring protein expression in single cells, and then goes on to describe a method for comparing protein expression of a sample against a control sample. In the same manner, one of skill in the art would have compared the single cell against a pooled sample of single cells (i.e. a plurality of cells).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the test sample of Hunter to be a single cell, the corresponding pooled sample being a plurality of cells, as suggested by Hunter, because Hunter describes the importance of measuring protein expression in single cells, and then goes on to describe a method for comparing protein expression of a sample against a control sample (see Hunter: [0003]).


Claim(s) 3-5 and 9-10 is/are rejected under 35 U.S.C 103 as being unpatentable over Hunter (US 2007/0054345).

	Regarding Claim 3, Hunter teaches all the limitations as applied to Claim 1. Hunter further teaches measurement of protein expression (see Claim 1). Hunter further teaches that protein expression can have an effect on the activity, for example, of intracellular substrate degradation processes, biosynthetic pathways, the cell cycle, or the function of a single cell in a whole organism (see Hunter: [0003]). Hunter further teaches test samples can be compared against pooled reference sample, where the pooled samples can be provided from a number of samples sharing a common feature and are substantially similar in its components to the sample of interests (see Hunter: [0078]).
	Hunter does not explicitly teach “wherein the sample having a high abundance of proteins is obtained from the same type of cell as the test sample having a low abundance of proteins”. 
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have measured the proteins and/or peptides in a single because Hunter describes the importance of measuring protein expression in single cells, and then goes on to describe a method for comparing protein expression of a sample against a control sample. In the same manner, one of skill in the art would have compared the single cell against a pooled sample of single cells (i.e. a plurality of cells) from the same source.
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the test sample of Hunter to be a single cell, the corresponding pooled sample being a plurality of cells from the same source, as suggested by Hunter, because Hunter describes the importance of measuring protein expression in single cells, and then goes on to describe a method for comparing protein expression of a sample against a control sample (see Hunter: [0003]).

	Regarding Claim 4, modified Hunter teaches all the limitations as applied to Claim 3 and further teaches wherein the sample having a high abundance of proteins is from a plurality of cells (see modification of Claim 3). 

	Regarding Claim 5, modified Hunter teaches all the limitations as applied to Claim 4 and further teaches wherein the plurality of cells comprises about 10 cells or greater (modified Hunter teaches a plurality of cells, the range of which includes any number of cells (from 0 to infinity) and includes the claimed range of about 10 cells or greater).

Regarding Claim 9, Hunter teaches a method of analyzing a post-translationally modified peptide in a test sample (see Hunter: Abstract), the method comprising: 
mixing labeled test peptides from the test sample (see Hunter: “labeling the one or more proteins of interest in the one or more samples with a chemical moiety to produce one or more labeled samples”, [0011]; “sample preparation and signature peptide standard sample preparation label proteins, peptides, or both, with a chemical moiety”, [0048]), the sample having a low abundance of proteins (Hunter describes measuring changes in protein expression and protein modifications in samples such as single cells [0003]; [0021]; [0081]), with labeled carrier peptides from a sample (see Hunter: “labeling one or more standard samples with a chemical moiety”, [0011]; “sample preparation and signature peptide standard sample preparation label proteins, peptides, or both, with a chemical moiety”, [0048]) having a high abundance of post-translationally modified proteins (see Hunter: “standard samples… can act as an internal standard to form a mixture”, [0016]; “a control sample can comprise, for example, a normal sample, a pooled reference standard from all or some of the samples to be analyzed, or combinations thereof”, [0018]; “pooled reference sample can be provided from a number of patient samples sharing a common feature… pooled reference sample is substantially similar in its components to the sample of interests”, [0078]) to form a mixture (see Hunter: “combining, to produce a combined sample, at least a portion of the one or more labeled standard samples with at least a portion of one or more labeled samples”, [0011]; “control sample is mixed into every sample to be analyzed at a substantially fixed ratio… facilitates observation of both up-regulated and down-regulated peptides, proteins or both”, [0018]), wherein the labeled test peptides and the labeled carrier peptides have different labels (see Hunter: “the labeled samples being labeled with a different chemical moiety than the one or more labeled standard samples combined therewith”, [0011]; “step of labeling comprises differentially labeling one or more proteins in two or more samples, where different chemical moieties are used to label proteins in different samples”, [0057]); 
and performing liquid chromatography and tandem mass spectroscopy (LC-MS/MS) on the mixture (see Hunter: “a portion of the eluent from the chromatographic column is then directed to a mass spectrometry system… mass analyzer system comprises a first mass separator, and ion fragmentor and a second mass separator”, [0069]; the examiner notes that Hunter describes MS/MS in [0069]) to obtain an analysis of the labeled test peptides (see Hunter: “determining the absolute concentration of a protein of interest in one or more of the labeled samples based at least on a comparison of the measured signature peptide-diagnostic daughter ion transition signal for the protein of interest to the measured signature peptide-diagnostic daughter ion transition signal for a labeled standard sample”, [0011]; “absolute concentration of a protein of interest in a sample is then determined”, [0070])
Hunter further teaches measurement of protein expression, including utilizing the method uncover post-translational modifications (see Hunter: Abstract; [0058]). Hunter further teaches that protein expression can have an effect on the activity, for example, of intracellular substrate degradation processes, biosynthetic pathways, the cell cycle, or the function of a single cell in a whole organism (see Hunter: [0003]). Hunter further teaches test samples can be compared against pooled reference sample, where the pooled samples can be provided from a number of samples sharing a common feature and are substantially similar in its components to the sample of interests (see Hunter: [0078]).
Hunter does not describe an embodiment or example in which they measure post-translational modifications for single cells. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have measured the post-translational modifications of proteins and/or peptides in a single cell because Hunter describes the importance of measuring protein expression and post-translational modifications in single cells, and then goes on to describe a method for comparing protein expression of a sample against a control sample. In the same manner, one of skill in the art would have compared the single cell against a pooled sample of single cells (i.e. a plurality of cells).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of Hunter to test for post-translational modifications in a single cell, the corresponding pooled sample being a plurality of cells, as suggested by Hunter, because Hunter describes the importance of measuring protein expression and post-translational modifications in single cells in single cells, and then goes on to describe a method for comparing protein expression of a sample against a control sample (see Hunter: [0003]).

	Regarding Claim 10, modified Hunter teaches all the limitations as applied to Claim 9 and further teaches wherein the test sample having a low abundance of post-translationally modified proteins is from a single cell (see modification of Claim 9). 

	Regarding Claim 11, modified Hunter teaches all the limitations as applied to Claim 9. Modified Hunter further teaches measurement of protein expression (see Claim 1). Modified Hunter further teaches that protein expression can have an effect on the activity, for example, of intracellular substrate degradation processes, biosynthetic pathways, the cell cycle, or the function of a single cell in a whole organism (see Hunter: [0003]). Modified Hunter further teaches test samples can be compared against pooled reference sample, where the pooled samples can be provided from a number of samples sharing a common feature and are substantially similar in its components to the sample of interests (see Hunter: [0078]).
	Modified Hunter does not explicitly teach “wherein the sample having a high abundance of proteins is obtained from the same type of cell as the test sample having a low abundance of proteins”. 
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have measured the proteins and/or peptides in a single because Hunter describes the importance of measuring protein expression in single cells, and then goes on to describe a method for comparing protein expression of a sample against a control sample. In the same manner, one of skill in the art would have compared the single cell against a pooled sample of single cells (i.e. a plurality of cells) from the same source.
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the test sample of modified Hunter to be a single cell, the corresponding pooled sample being a plurality of cells from the same source, as suggested by Hunter, because Hunter describes the importance of measuring protein expression in single cells, and then goes on to describe a method for comparing protein expression of a sample against a control sample (see Hunter: [0003]).

	Regarding Claim 12, modified Hunter teaches all the limitations as applied to Claim 9 and further teaches wherein the sample having a high abundance of proteins is from a plurality of cells (see modification of Claim 9). 

	Regarding Claim 13, modified Hunter teaches all the limitations as applied to Claim 12 and further teaches wherein the plurality of cells comprises about 10 cells or greater (modified Hunter teaches a plurality of cells, the range of which includes any number of cells (from 0 to infinity) and includes the claimed range of about 10 cells or greater).

Regarding Claim 14, Hunter teaches all the limitations as applied to Claim 9 and further teaches wherein the analysis comprises obtaining a relative quantification of labeled test peptides having a post-translational modification (see modification of Claim 9). 


Claim(s) 7 and 15 is/are rejected under 35 U.S.C 103 as being unpatentable over Hunter (US 2007/0054345) in view of Leite et al (US 2007/0031911).

Regarding Claim 7, Hunter teaches all the limitations as applied to Claim 1. Hunter teaches using LC MS/MS to identify peptides (see Claim 1). 
Hunter does not explicitly teach sequencing of the test peptides. 
However, Leite teaches the analogous art of quantification of polypeptides in mass spectrometry (see Leite: Abstract). Leite teaches that mass spectrometry provides analysis of peptides and proteins, resulting in information concerning the mass/charge ratio and the molecular masses of protein fragments, where said information can be used for in silico examination of protein sequence databases to identify the unknown sample (see Leite: [0068]-[0074]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of Hunter to further include a sequencing step of the test samples from the information obtained from the mass spectrometry analysis as taught by Leite, because Leite teaches that information concerning the mass/charge ratio and the molecular masses of protein fragments can be used for in silico examination of protein sequence databases to identify the unknown sample (see Leite: [0068]-[0074]).

Regarding Claim 15, modified Hunter teaches all the limitations as applied to Claim 9. Modified Hunter teaches using LC MS/MS to identify peptides (see Claim 9). 
Modified Hunter does not explicitly teach sequencing of the test peptides. 
However, Leite teaches the analogous art of quantification of polypeptides in mass spectrometry (see Leite: Abstract). Leite teaches that mass spectrometry provides analysis of peptides and proteins, resulting in information concerning the mass/charge ratio and the molecular masses of protein fragments, where said information can be used for in silico examination of protein sequence databases to identify the unknown sample (see Leite: [0068]-[0074]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of modified Hunter to further include a sequencing step of the test samples from the information obtained from the mass spectrometry analysis as taught by Leite, because Leite teaches that information concerning the mass/charge ratio and the molecular masses of protein fragments can be used for in silico examination of protein sequence databases to identify the unknown sample (see Leite: [0068]-[0074]).


Claim(s) 8 is/are rejected under 35 U.S.C 103 as being unpatentable over Hunter (US 2007/0054345) in view of Yang et al (US 7,521,246).

	Regarding Claim 8, Hunter teaches all the limitations as applied to Claim 1. Hunter teaches using cell lysates, digesting the proteins prior or after labeling and teaches labeling the samples prior to testing (see Hunter: [0017]; [0057]). 
	Hunter does not teach producing a lysate by “freezing the test sample to about -80 degrees Celsius and then heating the test sample to about 90 degrees Celsius to obtain a lysate”. 
	However, Yang teaches the analogous art of a method to produce cell lysates (see Yang: Abstract). Yang teaches that the method comprises cycles of heating to at least 90 ºC and cooling below -30 ºC (see Yang: Column 4, line 28-34; “rapid cooling at a temperature as low as possible is preferred. If the temperature is not 90 ºC or higher, it is difficult to obtain the desired cell lysis result”, Column 4, line 37-40). The examiner notes that the claimed range of “cooling to about -80 ºC… heating… to about 90 ºC” overlaps entirely with the range described in Yang (cooling below -30 ºC and heating to at least 90 ºC, respectively), such that they are substantially identical and the range is therefore deemed to be described in its entirety in the reference. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of Hunter to include a cell lysate obtaining step that includes cycles of cooling below -30 ºC and heating to at least 90 ºC as described by Yang, because Yang describes that this method produces a cell lysate (see Yang: Abstract; Column 4, line 28-34; “rapid cooling at a temperature as low as possible is preferred. If the temperature is not 90 ºC or higher, it is difficult to obtain the desired cell lysis result”, Column 4, line 37-40). 


Claim(s) 16 is/are rejected under 35 U.S.C 103 as being unpatentable over Hunter (US 2007/0054345) in view of ThermoFisher (Overview of Post-Translational Modifications, ThermoFisher Scientific, 2015, see attached document).

	Regarding Claim 16, modified Hunter teaches all the limitations as applied to Claim 9. Modified Hunter teaches measuring post-translational modification (see modification of Claim 9). 
	Modified Hunter does not explicitly teach “wherein the post-translational modification is selected from the group consisting of phosphorylation, acetylation, ubiquitination, O-glycosylation, N- glycosylation, sumoylation, methylation and combinations thereof”.
	However, ThermoFishe teaches the analogous art of post-translational modifications (see ThermoFisher: Page 1). ThermoFisher further teaches that the types of post-translational modifications include phosphorylation, glycosylation, ubiquitination, nitrosylation, methylation and acetylation among others (see ThermoFisher: Page 1). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the type of post-translational modification being analyzed with the method of modified Hunter to be any of the types described by ThermoFisher, because ThermoFisher teaches that phosphorylation, glycosylation, ubiquitination, nitrosylation, methylation and acetylation among others are known types of post-translational modifications (see ThermoFisher: Page 1).


Claim(s) 18-20 is/are rejected under 35 U.S.C 103 as being unpatentable over Yang et al (US 7,521,246) in view Hunter (US 2007/0054345).

	Regarding Claim 18, Yang teaches all the limitations as applied to Claim 17. 
	Yang does not explicitly teach “, further comprising digesting the lysate to obtain peptides”.
	However, Hunter teaches the analogous art of a method for measuring proteins in a sample (see Hunter: Abstract). Hunter teaches using cell lysates, digesting the proteins prior or after labeling to produce peptides and teaches labeling the samples prior to testing with mass spectrometry to obtain information about the mass/charge and molecular weight of the digested samples (see Hunter: [0017]; [0057]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of Yang to include a digesting step as described by Hunter, because Hunter describes digesting proteins allows for production of peptides that can then be labeled and processed using mass spectrometry to obtain information about the mass/charge and molecular weight of the digested samples (see Hunter: [0017]; [0057]).

	Regarding Claim 19, modified Yang teaches all the limitations as applied to Claim 17. Modified Yang teaches that the method is applicable for cells (see Yang: Abstract). 
	Modified Yang does not specifically teach that the method can be used for single cells.
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have used the method for single cells as it would have the same result, the lysis of the cell and the extraction of intracellular proteins/peptides. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of modified Yang to be used with single cells as it would have the same result, the lysis of the cell and the extraction of intracellular proteins/peptides.

	Regarding Claim 19, modified Yang teaches all the limitations as applied to Claim 18 and further teaches further comprising labeling the peptides to obtain labeled peptides (see modification of Claim 18, digested product is then labeled).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797